Citation Nr: 1704802	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-01 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, based on a need for convalescence following a right shoulder arthroscopy, beyond January 1, 2012.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This issue was previously denied by the Board in April 2015.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the parties agreed to a December 2015 Joint Motion for Partial Remand (Joint Motion).  They agreed that the Board's denial of the Veteran's claim seeking an extension of convalescence for a temporary total rating under 38 C.F.R. § 4.30, following a right shoulder arthroscopy, beyond January 1, 2012, should be vacated and remanded.  The parties respectfully requested that the Court not disturb those parts of the April 2015 Board decision denying entitlement to a compensable rating for a right shoulder scar and denying entitlement to an extension of special monthly compensation (SMC) benefits based on housebound criteria, beyond January 1, 2012.  The Court granted the parties' Joint Motion, as reflected in a December 2015 Order.

Thereafter, in September 2016, the Board requested a Veteran Health Administration (VHA) opinion as to the issue under 38 C.F.R. § 20.901(a).  The VHA opinion was obtained later in September 2016.  The Veteran and his representative were furnished a copy of the opinion in November 2016 and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  Subsequently, in December 2016, the Veteran indicated he had no further evidence or argument to submit, and that he would like the Board to proceed with the adjudication of the appeal.



FINDINGS OF FACT

1.  On September 14, 2011, the Veteran underwent a right shoulder arthroscopy and extensive debridement of the biceps tendon stump and glenoid labrum, mini open right rotator cuff repair type II massive rotator cuff tear, and right distal clavicle excision; he incurred a postoperative deep wound infection and, on October 10 and October 12, 2011, he underwent related procedures.

2.  Following the September 14, 2011 surgery, from January 1, 2012 to February 9, 2012, the Veteran suffered severe postoperative right shoulder residuals and had not recovered or returned to a normal or healthy state.


CONCLUSION OF LAW

The criteria for an extension to February 9, 2012 for the temporary total rating based on post-surgical convalescence under 38 C.F.R. § 4.30 following surgery on September 14, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant law and evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

In the case of a disability which is temporary in nature, such as that period of convalescence following surgery, 38 C.F.R. § 4.30 provides for temporary total disability ratings during convalescence.

38 C.F.R. § 4.30 provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2), or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  The termination of these total ratings will not be subject to §3.105(e) of this chapter.  Such total rating will be followed by appropriate schedular evaluations.  38 C.F.R. § 4.30.

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals; or (3) immobilization by cast, without surgery, a major joint.  38 C.F.R. § 4.30(a).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a)(1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998). 


Facts and Analysis

The Veteran underwent a September 14, 2011 right shoulder surgery.  Following the surgery, on October 10, 2011, the Veteran was treated for an infection associated with the September 2011 procedure.  At that time, he underwent an additional surgical treatment for a right shoulder postoperative deep wound infection.  The surgery consisted of right arthroscopic lavage of the glenohumeral joint with extensive debridement; open exploration, irrigation, and debridement of the surgical wound and superior aspect of the right shoulder; and removal of all implants, with 3 mitek anchors being removed.  On October 12, 2011, the Veteran underwent right arthroscopic lavage, right open lavage, closure of right shoulder over hemovac suction drain, and closure of right superficial wound over a penrose drain.

Medical records from January 2012 to June 2012 demonstrate the Veteran underwent physical therapy and additional treatment for his right shoulder disability and olecranon bursitis following surgery.  A treatment record dated January 27, 2012 noted the Veteran had demonstrated marked progress with minimal pain in his shoulder.  However, in a February 10, 2012 therapy record, the Veteran reported he felt something pop in his right shoulder when he tried to do some lifting and he also reported ongoing pain symptoms.  A February 17, 2012 therapy record indicated the Veteran's shoulder was still having problems but was feeling much better.

Private medical records from March to May 2012 indicated continued improvement in the Veteran's right shoulder in terms of pain, range of motion, and strength.  A March 16, 2012 private treatment record indicated the Veteran reported doing extremely well with no pain whatsoever.  The examiner noted that the Veteran exhibited full range of motion of the shoulder without discomfort, good muscle strength and was neurovascularly intact distally.  The examiner released the Veteran at that time to full activities.  A March 30, 2012 therapy note indicated the Veteran was advanced for a home exercise program.  An April 20, 2012 treatment record showed that the Veteran had mild shoulder stiffness with improving range of motion.  An April 27, 2012 therapy note reported the Veteran had no problems with activities and was able to do more overhead activities than previously noted.  The Veteran also reported he was in less pain than prior to surgery and was pleased with his progress.  A May 18, 2012 therapy record indicated that the Veteran had 152 degrees of shoulder flexion and that his strength had improved.  Although he found to still have some limitations with shoulder flexion and abduction, he was otherwise doing well.

Thereafter, the Veteran was afforded an August 2012 VA examination in which he reported having difficulties with overhead work due to pain, as well as the twisting of jar lids and opening door knobs.  He reported that he could not sleep on the right shoulder due to pain and had weakness lifting his right arm above shoulder level.  He noted flare-ups occurred with heavy or overhead lifting.

Upon examination of the right shoulder, a diagnosis was provided of right shoulder strain, status post rotator cuff surgery, and status post right infected shoulder.  The Veteran had localized tenderness and pain on palpation.  Muscle strength testing showed he had active movement against some resistance.  Range of motion testing showed 150 degrees flexion with painful motion beginning at 130 degrees, as well as 160 degrees abduction with painful motion beginning at 120 degrees.  On repetitive motion, there was no additional limitation of motion.  Functional limitations included less movement than normal, weakened movement, excess fatigability, pain on movement, and deformity.  External rotation/infraspinatus strength test and lift-off subscapularis tests were positive.  The Veteran's residual signs and symptoms due to his shoulder surgery were noted to be shoulder pain with lifting and lying on the shoulder.  The Veteran's work was also impacted, including difficulty lifting bins of mail at his part-time job, as well as some aching in his right shoulder with prolonged typing.

Thereafter, the Board issued an April 2015 decision denying an extension beyond January 1, 2012 for a temporary total disability rating for the Veteran's right shoulder based on a need for convalescence.  The Board relied in part, on the August 2012 VA examiner's opinion in determining that despite having difficulty lifting and experiencing pain, an extension of convalescence was not warranted.

As noted, the Veteran appealed the issue to the Court which granted the parties Joint Motion in a December 2015 Order.  The parties agreed the August 2012 VA opinion was inadequate as the examiner did not specify when the Veteran was able to return to work or when the period of recovery ended for the right shoulder disability.  The parties determined an additional medical opinion was required.

Following the Court's Order, the Board requested an advisory medical opinion from a VHA orthopedic surgeon.  The opinion was received in September 2016.

The physician indicated that following the September 2011 procedure and subsequent complications, for approximately two months no therapy could begin, which puts the convalescence timeframe into December 2011.  Then, he noted the Veteran would require at least 2 months of therapy, which puts the timeframe for convalescence into February 2012.  He indicated that 4 months following the surgery would put that date at February 10, 2012.

The examiner reported that it is important to note that the Veteran continues to have a disability since his rotator cuff was not repaired.  The Veteran has a massive rotator cuff tear and will never be able to lift overhead objects without discomfort or in a functional method.  He stated "in my opinion, as of February 10, 2012 it was safe for him to return to work but to avoid overhead lifting for another 3 months."  The examiner further indicated as of February 11, 2012, he was no longer housebound, was able to participate in physical therapy on an outpatient basis and was able to work on a restricted basis.  He noted the restrictions would be permanent as the Veteran continues to have a massive rotator cuff tear that has not been repaired and which has led to the progression of arthritis.  He indicated the Veteran already has arthritis in the shoulder joint and will require more shoulder procedures in the future.

As noted, the VHA physician concluded the most likely date which convalescence ended was February 10, 2012, although the Veteran has permanent restrictions with an unrepaired right rotator cuff tear.  He was able to work as of that date with restrictions.  Further, as far as immobilization is concerned, the examiner stated he was supposed to be immobilized in a sling for 8 weeks.  However, he was taken out of the sling due to the October 10, 2011 procedure and subsequent start of physical therapy.

The Board finds that the evidence supports the temporary total disability evaluation based on the September 2011 right shoulder surgery, should be extended to February 9, 2012.  The evidence shows the Veteran never had the right rotator cuff properly repaired and thus, continued to have serious symptoms thereafter.  However, his right shoulder symptoms allowed him to return to work with lifting restrictions, as of February 10, 2012.  The Board determines that as of February 10, 2012, the Veteran's severe postoperative right shoulder residuals had recovered to allow him to return to a normal or healthy state.  See Felden, 11 Vet. App. at 430. 

The Board finds the September 2016 VHA expert medical opinion highly persuasive to support that the Veteran's convalescence period following the September 2011 right shoulder surgery should be extended to February 9, 2012.  The examiner considered all the evidence of record, including the prior surgeries, physical therapy records and treatment records, and determined February 11, 2012 to be the most reasonable date in which the Veteran was no longer housebound, and February 10, 2012 as the date when he could have returned to work with restrictions.  The examiner is a medical expert; he thoroughly reviewed the Veteran's file and supported his conclusions with reasoned analysis considering the relevant facts.  His opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the private treatment records following the September 2011 surgery support the September 2016 VHA examiner's opinion.  In a January 27, 2012 treatment record, the Veteran reported he was experiencing minimal pain in the shoulder and was "extremely happy" with the results thus far.  A February 10, 2012 therapy record revealed the Veteran felt a pop in his shoulder when lifting something; however, a later therapy record dated February 17, 2012 indicated his shoulder was feeling much better, and that although he was having problems a week prior, he had been able to progress since then.  Additionally, the March 16, 2012 treatment record indicated the Veteran was doing extremely well with no pain whatsoever.

When considering the September 2016 VHA opinion, as well as the post-surgery treatment records, and when resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's severe postoperative residuals of his September 2011 right shoulder surgery warrant an extension of the temporary total disability rating to February 9, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.30.  A further extension is not warranted as convalescence had ended.  As the benefit-of-the-doubt doctrine was applied for the present extension, it is not further applicable.

The Board finds that this decision complies with the December 2015 Joint Motion as a new medical opinion was obtained that adequately addresses the Felden standard.  Moreover, the Veteran's representative contended that the Veteran required therapy up to at least February 2, 2012.  The current extension goes beyond that date and there are no additional contentions as to why it should be extended further.


ORDER

An extension to February 9, 2012, for the temporary total rating based on post-surgical convalescence under 38 C.F.R. § 4.30 following surgery on September 14, 2011, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


